Civil action to recover proceeds of share of cotton crop which plaintiff and defendant raised together in 1929.
The plaintiff recovered judgment for one-half the sum realized from a sale of the cotton, but he appeals, assigning as error the court's refusal to submit an issue on his allegation of fraudulent conversion on the part of the defendant.
The principle for which the plaintiff contends is clearly stated inDoyle v. Bush, 171 N.C. 10, 86 S.E. 165. But the evidence in the instant case is not sufficient to bring it within the doctrine therein announced. The defendant was to sell, at his discretion, and settle with the plaintiff, on the basis of the market price of cotton, on the day settlement was requested. This had been the practice between the parties for a number of years.
No error.